 1                                                                          JS-6
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   DAVID M. TROIDL,                             Case No. LA CV 19-02848-VBF-PVC

12                        Plaintiff,

13          v.
                                                               JUDGMENT
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                          Defendant.
16

17

18          IT IS ADJUDGED that the decision of the Commissioner is REVERSED and that the

19   above-captioned action is REMANDED to the Commissioner for further action consistent with

20   the Report and Recommendation of the United States Magistrate Judge.

21

22   Dated: March 12, 2020

23
                                                         Hon. VALERIE BAKER FAIRBANK
24                                                        Senior United States District Judge
25

26
27

28
